      Case 4:20-cv-00691-DPM Document 4 Filed 09/24/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

STANLEY WARNER, III                                         PLAINTIFF

v.                      No: 4:20-cv-691-DPM

LUCAS EMBERTON, Sheriff,
Van Buren County; and
BRICK LEWIS, Administrator,
Van Buren County Jail                                   DEFENDANTS

                             JUDGMENT
     Warner's complaint is dismissed without prejudice.




                                       D .P. Marshall Jr.
                                       United States District Judge
